Order entered February 12, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01409-CV

                              LEATHA A. MUNAI, Appellant

                                             V.

                             WILLIAM K. MUNAI, Appellee

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-04-04859

                                         ORDER
       We GRANT appellees’ February 7, 2014 unopposed motion to extend time to file brief

and ORDER the brief be filed no later than March 8, 2014.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE